Case 1:15-cv-07433-LAP Document 1219-36 Filed 07/15/21 Page 1 of 4




                    EXHBIT 3
            (File Under Seal)
Case 1:15-cv-07433-LAP Document 1219-36 Filed 07/15/21 Page 2 of 4


                                                                     Page 1


      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      - - - - - - - - - - - - - - - - - - - - x
      VIRGINIA L. GIUFFRE,

                   Plaintiff,
                                            Case No.:
           -against-                        15-cv-07433-RWS

      GHISLAINE MAXWELL,

                   Defendants.

      - - - - - - - - - - - - - - - - - - - - x

                           **CONFIDENTIAL**

                 Videotaped deposition of GHISLAINE
            MAXWELL, taken pursuant to subpoena, was
            held at the law offices of BOIES
            SCHILLER & FLEXNER, 575 Lexington
            Avenue, New York, New York, commencing
            April 22, 2016, 9:04 a.m., on the above
            date, before Leslie Fagin, a Court
            Reporter and Notary Public in the State
            of New York.

                           - - -
                 MAGNA LEGAL SERVICES
             1200 Avenue of the Americas
              New York, New York 10026
Case 1:15-cv-07433-LAP Document 1219-36 Filed 07/15/21 Page 3 of 4


                                                                     Page 10
 1               G Maxwell - Confidential
 2    hired someone to work for Mr. Epstein, a
 3    female?
 4          A.      As best as I can recollect, a woman
 5    the age probably of about 40 or 50 was in
 6    sometime in 1992.
 7          Q.      How long did you work for Mr.
 8    Epstein?
 9          A.      I started working for him at some
10    point in 1992 and the nature of my work
11    relationship with him changed over time so
12    from around 2002, 2003, the work lessened
13    considerably.
14          Q.     When did you --
15                 MR. PAGLIUCA:      Can I interject for
16          a moment.     If we are talking about
17          background --
18                 MS. McCAWLEY:      I'm in the middle of
19          a question.      Let me finish it and then
20          can you interject.
21          Q.     When you say 2002 to 2003 that the
22    work lessened, when did you complete working
23    for Mr. Epstein; when was the last time you
24    were employed by him, the last date?
25          A.     I believe I still was doing --
Case 1:15-cv-07433-LAP Document 1219-36 Filed 07/15/21 Page 4 of 4


                                                                     Page 11
 1               G Maxwell - Confidential
 2    helping him in a very nominal way, maybe an
 3    hour or two a year at sometime 2008 and 2009.
 4                  MR. PAGLIUCA:     So if you are going
 5          to be talking about general background,
 6          I don't need to designate that as
 7          confidential.      So if you want to have
 8          them come back in, that's fine.
 9                  I assumed by your first question
10          you were going into more sensitive
11          areas.    I will leave it up to you, but
12          if this is general background it will
13          not be designated as confidential.
14                 MS. McCAWLEY:       I appreciate that.
15          I will jump back into my other
16          questions.
17                 MR. PAGLIUCA:      So we will keep it
18          as confidential.
19          Q.     When you were first employed by him
20    in 1992, what were you hired to do?
21          A.     First, I was consulting and what I
22    did was I helped with decorating houses and
23    in hiring staff to help run those houses.
24          Q.     Did your duties change over the
25    course of 1992 to 2009?
